 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 1 of 9


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 CARMEN D. BROWN and MARCEL D.
 BROWN,

                         Plaintiffs,

                        v.                                CAUSE NO.: 4:21-CV-14-TLS-JEM

 TIPPECANOE COUNTY JAIL, CHIEF
 DEPUTY TERRY RULEY, JAIL
 COMMANDER THOMAS LEHMAN, and
 SHERIFF ROBERT GOLDSMITH,

                        Defendants.

                                       OPINION AND ORDER

        Carmen D. Brown and Marcel D. Brown, plaintiffs proceeding without counsel, filed a

Complaint [ECF Nos. 1, 5] against the Tippecanoe County Jail, Chief Deputy Terry Ruley, Jail

Commander Thomas Lehman, and Sheriff Robert Goldsmith. They also each filed a Motion to

Proceed In Forma Pauperis [ECF Nos. 2, 4]. For the reasons set forth below, the Plaintiffs’

Motions are DENIED. The Plaintiffs’ Complaint is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), and the Plaintiffs are GRANTED time to amend their Complaint,

accompanied either by the statutory filing fee or new Motions to Proceed In Forma Pauperis. If

the Plaintiffs fail to amend their Complaint within the time allowed, the Clerk of Court will be

directed to close this case without further notice to the Plaintiffs.

                                           DISCUSSION

        Ordinarily, a plaintiff must pay a statutory filing fee to bring an action in federal court. 28

U.S.C. § 1914(a). However, the federal in forma pauperis statute, 28 U.S.C. § 1915, provides

indigent litigants an opportunity for meaningful access to the federal courts despite their inability

to pay the costs and fees associated with that access. See Neitzke v. Williams, 490 U.S. 319, 324
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 2 of 9


(1989) (“The federal in forma pauperis statute, enacted in 1892 and presently codified as 28

U.S.C. § 1915, is designed to ensure that indigent litigants have meaningful access to the federal

courts.”). To authorize a litigant to proceed in forma pauperis, a court must make two

determinations: first, whether the litigant is unable to pay the costs of commencing the action, 28

U.S.C. § 1915(a)(1); and second, whether the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief, id. § 1915(e)(2)(B).

       Under the first inquiry, an indigent party may commence an action in federal court,

without prepayment of costs and fees, upon submission of an affidavit asserting an inability “to

pay such fees or give security therefor.” Id. § 1915(a). Here, the Plaintiffs’ motions establish that

they are unable to prepay the filing fee.

       The inquiry does not end there, however. In assessing whether a plaintiff may proceed in

forma pauperis, a court must look to the sufficiency of the complaint to determine whether it is

frivolous or malicious, fails to state a claim for which relief can be granted, or seeks monetary

relief against a defendant who is immune from such relief. Id. § 1915(e)(2)(B). District courts

have the power under § 1915(e)(2)(B) to screen complaints even before service of the complaint

on the defendants and must dismiss the complaint if it fails to state a claim. Rowe v. Shake, 196

F.3d 778, 783 (7th Cir. 1999). Courts apply the same standard under § 1915(e)(2)(B) as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Luevano v. Wal-

Mart Stores, Inc., 722 F.3d 1014, 1018, 1027 (7th Cir. 2013).

       To state a claim under the federal notice pleading standard, a complaint must set forth a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                                  2
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 3 of 9


Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing the complaint, a court

accepts all well-pleaded facts as true and draws all reasonable inferences in favor of the non-

moving party. Tobey v. Chibucos, 890 F.3d 634, 645 (7th Cir. 2018).

       It appears that Marcel D. Brown is bringing claims under 42 U.S.C. § 1983 for violations

of his constitutional rights. “In order to state a claim under § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006) (citation omitted). The

Court considers each claim in turn.

A.     Marcel D. Brown’s Claims

       The Eighth Amendment applies to persons serving a term of imprisonment, whereas the

Fourteenth Amendment applies to persons in pretrial detention. See Miranda v. County of Lake,

900 F.3d 335, 352 (7th Cir. 2018). Although the Complaint references the Eighth Amendment,

the Complaint does not indicate whether Marcel D. Brown was a pretrial detainee or a serving a

term of imprisonment. Thus, the Court considers the Complaint under both standards.

       Under the Eighth Amendment, prison officials have a duty to provide humane conditions

of confinement by ensuring “that inmates receive adequate food, clothing, shelter, and medical

care” and by “tak[ing] reasonable measures to guarantee the safety of the inmates.” Farmer v.

Brennan, 511 U.S. 825, 832–33 (1994) (citations and quotation marks omitted). To establish

liability, a prisoner must satisfy both an objective and subjective component by showing that

(1) the deprivation was, objectively, “sufficiently serious” and (2) the defendant acted with

deliberate indifference to inmate health or safety. Id. at 834. The objective prong requires a

showing that the “prison official’s act or omission [resulted] in the denial of the minimal

civilized measure of life’s necessities.” Id. (citations and quotation marks omitted). The

subjective prong requires a showing that the defendant “acted in an intentional or criminally

                                                   3
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 4 of 9


reckless manner, i.e., the defendant must have known that the plaintiff was at serious risk of

being harmed and decided not to do anything to prevent that harm from occurring even though

he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal

quotation marks, alterations, and citations omitted).

       “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial detainees

in conditions that ‘amount to punishment.’” Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d

849, 856 (7th Cir. 2017) (citation omitted). “[A] pretrial detainee can prevail by providing only

objective evidence that the challenged governmental action is not rationally related to a

legitimate governmental objective or that it is excessive in relation to that purpose.” Id. (quoting

Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015)). Thus, “medical-care claims brought by

pretrial detainees under the Fourteenth Amendment are subject only to the objective

unreasonableness inquiry identified in Kingsley.” Miranda, 900 F.3d at 352. Such a claim must

allege an objectively serious medical condition and that the defendant’s response to it was

objectively unreasonable. Williams v. Ortiz, 937 F.3d 936, 942–43 (7th Cir. 2019) (citation

omitted).

1.     Count 1—Breach of Duty Claim

       In Count I, Marcel D. Brown identifies three alleged violations of his federal

constitutional rights: failure to provide him with his medications; failure to provide him with

medical attention; and failure to provide a minimum standard of living. However, Marcel D.

Brown alleges insufficient factual detail to state a claim under either the Eighth or Fourteenth

Amendment standard.

       First, Marcel D. Brown alleges that he was never administered his medications, even after

the Tippecanoe County jail “was physically supplied with his medications while being held.”

Compl. 4, ECF No. 5. A medical need is objectively “serious” if it “is one that has been

                                                  4
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 5 of 9


diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person

would perceive the need for a doctor’s attention.” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir.

2005). Here, Marcel D. Brown provides no facts to show that not receiving the medication was a

violation of his constitutional rights. He does not identify the medication, the medical condition

necessitating the medication, whether the medical condition was diagnosed by a physician,

whether the jail was aware of his medical condition and the need for medication, or the context

in which the medication was supplied to the jail.

         Second, Marcel D. Brown alleges that he received no medical attention and was given no

access to adequate medical attention and facilities “to assist with disclosed underlying health

issues and medical conditions.” Compl. 4. Again, he provides no factual detail in support of the

claim, such as the nature of his underlying health conditions, whether the health conditions were

diagnosed by a physician, what medical attention was required that he did not receive, or

whether the jail was aware of his health conditions and the need for treatment.

         Third, Marcel D. Brown alleges that the Eighth Amendment requires that prisoners be

afforded a “minimum standard of living.” Id. To the extent this is a separate claim, Marcel D.

Brown alleges no facts related to his standard of living at the Tippecanoe County Jail.

         The Court finds that Marcel D. Brown has failed to state a claim of a constitutional

violation related to his medical care and/or the conditions of confinement and dismisses this

claim.

2.       Count 2—Claim Related to Marcel D. Brown Contracting COVID-19

         In Count 2, Marcel D. Brown alleges that he contracted COVID-19 while in the

Tippecanoe County Jail as a result of a “failure to administer duty of care,” and he makes several

general allegations regarding COVID-19. Reading the allegations liberally, Marcel D. Brown

appears to allege unconstitutional conditions of confinement, whether brought under the Eighth

                                                  5
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 6 of 9


or Fourteenth Amendment. However, the Complaint contains no allegations regarding the

conditions in the Tippecanoe County Jail related to the handling of the COVID-19 pandemic. By

itself, the fact that Marcel D. Brown contracted COVID-19 at the jail is not sufficient to state a

claim for a constitutional violation based on his conditions of confinement. See, e.g., Burnette v.

Schmaling, No. 20-CV-1792, 2021 WL 1192362, at *2 (E.D. Wis. Mar. 30, 2021) (citing Coates

v. Arndt, No. 20-C-1344, 2020 WL 6801884, at *1–2 (E.D. Wis. Nov. 18, 2020)).

       To the extent Marcel D. Brown is alleging a denial of adequate medical care related to

having contracted COVID-19, he has not included any allegations regarding his personal case of

COVID-19. Thus, he has not alleged facts to show that he suffered from an objectively serious

medical need to which the defendants had an objectively unreasonable response. See, e.g.,

Burnette, 2021 WL 1192362, at *2 (finding that the fact of contracting COVID-19, without

more, was not enough to demonstrate an objectively serious medical condition (citing Coates,

2020 WL 6801884, at *2)). The Court finds that Marcel D. Brown has failed to state a claim

related to contracting COVID-19 and dismisses the claim.

3.     Claims Against Individual Defendants

       The Complaint names Chief Deputy Terry Ruley, Jail Commander Thomas Lehman, and

Sheriff Robert Goldsmith as defendants. Liability under § 1983 “depends on each defendant’s

knowledge and actions, not on the knowledge or actions of persons they supervise.” Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Id. at 596. Here, the Complaint contains no factual

allegations as to how any of these defendants was involved in the alleged deprivation of Marcel

D. Brown’s constitutional rights. To proceed against an individual defendant, Marcel D. Brown

must explain what each individual defendant did to violate his rights, alleging how each



                                                 6
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 7 of 9


defendant was personally involved in the alleged failure to provide him with his medication, to

provide medical care, or to provide reasonable conditions of confinement.

4.     Claims Against Tippecanoe County Jail and Sheriff Goldsmith in his Official Capacity

       The Tippecanoe County Jail is not a proper defendant. See Smith v. Knox Cnty. Jail, 666

F.3d 1037, 1040 (7th Cir. 2012) (finding that a jail is a non-suable entity); Vaughn v. Lake Cnty.

Jail, 3:09-CV-72, 2009 WL 973493, at *2 (N.D. Ind. Apr. 9, 2009) (same). Therefore, the Court

dismisses the Tippecanoe County Jail as a Defendant.

       Nevertheless, a claim may be brought against Sheriff Robert Goldsmith in his official

capacity, which is actually a claim against the government entity for which the Sheriff works, the

County. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Guzman v. Sheahan, 495 F.3d

852, 859 (7th Cir. 2007) (citation omitted). However, because there is no respondeat superior

liability under § 1983, a government entity is only liable for damages under § 1983 “when

execution of a government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the injury.” Calhoun

v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2004) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694 (1978)). To state a claim that a municipality has violated an individual’s civil rights

under § 1983, a plaintiff must allege that (1) the municipality had an express policy that, when

enforced, causes a constitutional deprivation; (2) the municipality had a widespread practice that

is so permanent and well settled it constitutes a custom or usage with the force of law; or (3) a

person with final policymaking authority caused the plaintiff’s constitutional injury. Id. (quoting

McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995)).

       Here, the Complaint contains no factual allegations that raise an inference that the alleged

denial of Marcel D. Brown’s rights was based on an unconstitutional policy or custom or by the



                                                  7
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 8 of 9


action of a person with final policymaking authority. Thus, the Court dismisses any § 1983

Monell claim against Sheriff Goldsmith in his official capacity.

5.      Injunctive Relief

        In the Complaint, Marcel D. Brown also seeks the injunctive relief of COVID-19 testing

of inmates, cleaning of all cells and areas, and the exercise of more reasonable care of inmates.

First, any claim for injunctive relief on behalf of himself is moot because Marcel D. Brown is no

longer detained in the Tippecanoe County Jail and does not allege that there is a realistic

possibility that he will again be incarcerated in the Tippecanoe County Jail. See Maddox v. Love,

655 F.3d 709, 716 (7th Cir. 2011); Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996).

Second, to the extent Marcel D. Brown seeks injunctive relief related to the conditions of

confinement of other detainees rather than in relation to his own constitutional rights, he lacks

standing to seek the requested injunctive relief. See Higgason, 83 F.3d at 810. Therefore, the

Court dismisses the claim for injunctive relief.

B.      Carmen D. Brown’s Claims

        Although Carmen D. Brown is named in the caption of the Complaint and signed the

Complaint, the body of the Complaint contains no factual allegations regarding Carmen D.

Brown. Therefore, Carmen D. Brown has failed to state a claim for relief and is dismissed as a

plaintiff.

                                         CONCLUSION

        Based on the foregoing, the Court DENIES Carmen D. Brown’s Motion to Proceed In

Forma Pauperis [ECF No. 2], DENIES Marcel D. Brown’s Motion to Proceed In Forma Pauperis




                                                   8
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 6 filed 04/09/21 page 9 of 9


[ECF No. 4], and DISMISSES without prejudice the Complaint [ECF Nos. 1, 5] pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

       The Plaintiffs are granted up to and including May 6, 2021, to file an amended complaint.

See Luevano, 722 F.3d at 1022 (stating that a litigant proceeding under the in forma pauperis

statute has the same right to amend a complaint as fee-paying plaintiffs have). Any amended

complaint must cure the deficiencies identified in this Opinion and must clarify whether Marcel

D. Brown was a pretrial detainee or incarcerated at the time of the events underlying the

amended complaint. If the amended complaint is brought by both Carmen D. Brown and Marcel

D. Brown, both of them must sign the amended complaint.

       Along with an amended complaint, the Plaintiffs must also either pay the filing fee or file

new Motions to Proceed In Forma Pauperis.

       The Plaintiffs are cautioned that, if they do not respond by the May 6, 2021 deadline, the

Court will direct the Clerk of Court to close this case without further notice.

       SO ORDERED on April 9, 2021.

                                               s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                  9
